Felton, Chief Judge.
In the absence of a certificate for immediate review (Code Ann. § 6-701 (2); Ga. L. 1965, p. 18; as amended by Ga. L. 1968, pp. 1072, 1073), the appeal, from the *854orders of the trial court overruling the defendant’s motion to dismiss for failure to state a claim and his motion to dismiss the complaint on the pleadings, is premature and must be dismissed. Goldberg v. Monroe, 224 Ga. 693 (164 SE2d 123); Mize v. Rampey, 224 Ga. 806 (164 SE2d 816); Stewart v. Church, 119 Ga. App. 58 (166 SE2d 436); Housing Authority of the City of Decatur v. Baker, 119 Ga. App. 109 (166 SE2d 437).
Argued April 7, 1969
Decided May 9, 1969
Rehearing denied June 25, 1969.
Dunaway, Shelfer, Haas & Newberry, John A. Dunaway, Hugh F. Newberry, for appellant.
Arnold & Cate, William Cate, for appellees.
Cook <fc Palmour, Joseph F. Loggins, McCamy, Minor, Phillips & Tuggle, John T. Minor, III, Matthews, Maddox, Walton & Smith, James D. Maddox, amicus curiae.

Appeal dismissed.


Pannell and Quillian, JJ., concur.